

	

		II

		109th CONGRESS

		1st Session

		S. 1952

		IN THE SENATE OF THE UNITED STATES

		

			November 2, 2005

			Mr. Coleman (for

			 himself, Mr. Bayh,

			 Mr. Cornyn, and Mr. Lugar) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Health, Education, Labor, and Pensions

		

		A BILL

		To provide grants for rural health information technology

		  development activities.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Critical Access to Health

			 Information Technology Act of 2005.

		2.Health information

			 technology grant program

			(a)In

			 generalThe Secretary of

			 Health and Human Services (referred to in this section as the

			 Secretary) shall establish and implement a program to award grants

			 to increase access to health care in rural areas by improving health

			 information technology, including the reporting, monitoring, and evaluation

			 required under this section.

			(b)State

			 grantsThe Secretary shall award grants to States to be used to

			 carry out the State plan under subsection (e) through the awarding of subgrants

			 to local entities within the State. Amounts awarded under such a grant may only

			 be used in the fiscal year in which the grant is awarded or in the immediately

			 subsequent fiscal year.

			(c)Amount of

			 grantFrom amounts appropriated under subsection (k) for each

			 fiscal year, the Secretary shall award a grant to each State that complies with

			 subsection (e) in an amount that is based on the total number of critical

			 access hospitals in the State (as certified by the Secretary under section

			 1817(e) of the Social Security Act) bears to the total number of critical

			 access hospitals in all States that comply with subsection (e).

			(d)Lead

			 agencyA State that receives a grant under this section shall

			 designate a lead agency to—

				(1)administer,

			 directly or through other governmental or nongovernmental agencies, the

			 financial assistance received under the grant;

				(2)develop, in

			 consultation with appropriate representatives of units of general purpose local

			 government and the hospital association of the State, the State plan;

			 and

				(3)coordinate the

			 expenditure of funds and provision of services under the grant with other

			 Federal and State health care programs.

				(e)State

			 planTo be eligible for a grant under this section, a State shall

			 establish a State plan that shall—

				(1)identify the

			 State’s lead agency;

				(2)provide that the

			 State shall use the amounts provided to the State under the grant program to

			 address health information technology improvements and to pay administrative

			 costs incurred in connection with providing the assistance to local grant

			 recipients;

				(3)provide that

			 benefits shall be available throughout the entire State; and

				(4)require that the

			 lead agency consult with the hospital association of such State and rural

			 hospitals located in such State on the most appropriate ways to use the funds

			 received under the grant.

				(f)Awarding of

			 local grants

				(1)In

			 generalThe lead agency of a State shall use amounts received

			 under a grant under subsection (a) to award local grants on a competitive

			 basis. In determining whether a local entity is eligible to receive a grant

			 under this subsection, the lead agency shall utilize the following selection

			 criteria:

					(A)The extent to

			 which the entity demonstrates a need to improve its health information

			 reporting and health information technology.

					(B)The extent to

			 which the entity will serve a community with a significant low-income or other

			 medically underserved population.

					(2)Application and

			 approvalTo be eligible to receive a local grant under this

			 subsection, an entity shall be a government-owned or private nonprofit hospital

			 (including a non-Federal short-term general acute care facility that is a

			 critical access hospital located outside a Metropolitan Statistical Area, in a

			 rural census tract of a Metropolitan Statistical Area as determined under the

			 most recent version of the Goldsmith Modification or the Rural-Urban Commuting

			 Area codes, as determined by the Office of Rural Health Policy of the Health

			 Resources and Services Administration, or is located in an area designated by

			 any law or regulation of the State in which the hospital is located as a rural

			 area (or is designated by such State as a rural hospital or organization)) that

			 submits an application to the lead agency of the State that—

					(A)includes a

			 description of how the hospital intends to use the funds provided under the

			 grant;

					(B)includes such

			 information as the State lead agency may require to apply the selection

			 criteria described in paragraph (1);

					(C)includes

			 measurable objectives for the use of the funds provided under the grant;

					(D)includes a

			 description of the manner in which the applicant will evaluate the

			 effectiveness of the activities carried out under the grant;

					(E)contains an

			 agreement to maintain such records, make such reports, and cooperate with such

			 reviews or audits as the lead agency and the Secretary may find necessary for

			 purposes of oversight of program activities and expenditures;

					(F)contains a plan

			 for sustaining the activities after Federal support for the activities has

			 ended; and

					(G)contains such

			 other information and assurances as the Secretary may require.

					(3)Use of

			 amounts

					(A)In

			 generalAn entity shall use amounts received under a local grant

			 under this section to—

						(i)offset the costs

			 incurred by the entity after December 31, 2005, that are related to clinical

			 health care information systems and health information technology designed to

			 improve quality of health care and patient safety; and

						(ii)offset costs

			 incurred by the entity after December 31, 2005, that are related to enabling

			 health information technology to be used for the collection and use of

			 clinically specific data, promoting the interoperability of health care

			 information across health care settings, including reporting to Federal and

			 State agencies, and facilitating clinic decision support through the use of

			 health information technology.

						(B)Eligible

			 costsCosts that are eligible to be offset under subparagraph (A)

			 shall include the cost of—

						(i)purchasing,

			 leasing, and installing computer software and hardware, including handheld

			 computer technologies, and related services;

						(ii)making

			 improvements to existing computer software and hardware;

						(iii)purchasing or

			 leasing communications capabilities necessary for clinical data access,

			 storage, and exchange;

						(iv)services

			 associated with acquiring, implementing, operating, or optimizing the use of

			 new or existing computer software and hardware and clinical health care

			 information systems;

						(v)providing

			 education and training to staff on information systems and technology designed

			 to improve patient safety and quality of care; and

						(vi)purchasing,

			 leasing, subscribing, integrating, or servicing clinical decision support tools

			 that integrate patient-specific clinic data with well-established national

			 treatment guidelines, and provide ongoing continuous quality improvement

			 functions that allow providers to assess improvement rates over time and

			 against averages for similar providers.

						(4)Grant

			 limitThe amount of a local grant under this subsection shall not

			 exceed $250,000.

				(g)Reporting,

			 monitoring, and evaluationThe lead agency of a State that

			 receives a grant under this section shall annually report to the

			 Secretary—

				(1)the amounts

			 received under the grant;

				(2)the amounts

			 allocated to State grant recipients under the grant;

				(3)the breakdown of

			 types of expenditures made by the local grant recipients with such funds;

			 and

				(4)such other

			 information required by the Secretary to assist the Secretary in monitoring the

			 effectiveness of activities carried out under this grant.

				(h)Review of

			 compliance with State planThe Secretary shall review and monitor

			 State compliance with the requirements of this section and the State plan

			 submitted under subsection (e). If the Secretary, after reasonable notice to a

			 State and opportunity for a hearing, finds that there has been a failure by the

			 State to comply substantially with any provision or requirement set forth in

			 the State plan or the requirements of this section, the Secretary shall notify

			 the lead agency involved of such finding and that no further payments to the

			 State will be made with respect to the grant until the Secretary is satisfied

			 that the State is in compliance or that the noncompliance will be promptly

			 corrected.

			(i)Preemption of

			 certain lawsThe provisions of this section shall preempt

			 applicable Federal and State procurement laws with respect to health

			 information technology purchased under this section.

			(j)Relation to

			 other programsAmounts appropriated under this section shall be

			 in addition to appropriations for Federal programs for Rural Hospital FLEX

			 grants, Rural Health Outreach grants, and Small Rural Hospital Improvement

			 Program grants.

			(k)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out this section, $10,000,000 for each

			 of fiscal years 2006 through 2008.

			3.Replacement of

			 the International Statistical Classification of Diseases

			(a)In

			 generalNot later than October 1, 2006, the Secretary of Health

			 and Human Services shall promulgate a final rule concerning the replacement of

			 the International Statistical Classification of Diseases, 9th revision,

			 Clinical Modification (referred to in this section as the

			 ICD–9–CM), under the regulation promulgated under section

			 1173(c) of the Social Security Act (42 U.S.C. 1320d–2(c)), including for

			 purposes of part A of title XVIII, or part B where appropriate, of such Act,

			 with the use of each of the following:

				(1)The International

			 Statistical Classification of Diseases and Related Health Problems, 10th

			 revision, Clinical Modification (referred to in this section as

			 ICD–10–CM.

				(2)The International

			 Statistical Classification of Diseases and Related Health Problems, 10th

			 revision, Clinical Modification Coding System (referred to in this section as

			 ICD–10–PCS).

				(b)Implementation

				(1)In

			 generalThe Secretary of Health and Human Services shall ensure

			 that the rule promulgated under subsection (a) is implemented by not later than

			 October 1, 2009. In carrying out the preceding sentence, the Secretary shall

			 ensure that such rule ensure that Accredited Standards Committee X12 HIPAA

			 transactions version (v) 4010 is upgraded to a newer version 5010, and that the

			 National Council for Prescription Drug Programs Telecommunications Standards

			 version 5.1 is updated to a newer version (to be released by the named by the

			 National Council for Prescription Drug Programs Telecommunications Standards)

			 that supersedes, in part, existing legislation and regulations under the Health

			 Insurance Portability and Accountability Act of 1996.

				(2)AuthorityThe

			 Secretary of Health and Human Services shall have the authority to adopt,

			 without notice and comment rulemaking, standards for electronic health care

			 transactions under section 1173 of the Social Security Act (42 U.S.C. 1320d–2)

			 that are recommended to the Secretary by the Accredited Standards Committee X12

			 of the American National Standards Institute in relation to the replacement of

			 ICD–9–CM with ICD–10–CM and ICD–10–PCS. Such modifications shall be published

			 in the Federal Register.

				(c)Notice of

			 intentNot later than 30 days after the date of enactment of this

			 Act, the Secretary of Health and Human Services shall issue and publish in the

			 Federal Register a Notice of Intent that—

				(1)adoption of

			 Accredited Standards Committee X12 HIPAA transactions version (v) 5010 shall

			 occur not later than April 1, 2007, and compliance with such rule shall apply

			 to transactions occurring on or after April 1, 2009;

				(2)adoption of the

			 National Council for Prescription Drug Programs Telecommunications Standards

			 version 5.1 with a new version will occur not later than April 1, 2007, and

			 compliance with such rule shall apply to transactions occurring on or after

			 April 1, 2009;

				(3)adoption of

			 ICD–10–CM and ICD–10–PCS will occur not later than October 1, 2006, and

			 compliance with such rules shall apply to transactions occurring on or after

			 October 1, 2009; and

				(4)covered entities

			 and health technology vendors under the Health Insurance Potability and

			 Accountability Act of 1996 shall begin the process of planning for and

			 implementing the updating of the new versions and editions referred to in this

			 subsection.

				(d)Assurances of

			 code availabilityThe Secretary of Health and Human Services

			 shall take such action as may be necessary to ensure that procedure codes are

			 promptly available for assignment and use under ICD–9–CM until such time as

			 ICD–9–CM is replaced as a code set standard under section 1173(c) of the Social

			 Security Act with ICD–10–PCS.

			(e)DeadlineNotwithstanding

			 section 1172(f) of the Social Security Act (42 U.S.C. 1320d–1(f)), the

			 Secretary of Health and Human Services shall adopt the modifications provided

			 for in this section without a recommendation of the National Committee on Vital

			 and Health Statistics unless such recommendation is made to the Secretary on or

			 before a date specified by the Secretary as consistent with the implementation

			 of the replacement of ICD–9–CM with ICD–10–CM and ICD-10-PCS for transactions

			 occurring on or after October 1, 2009.

			(f)Limitation on

			 judicial reviewThe rule promulgated under subsection (a) shall

			 not be subject to judicial review.

			(g)ApplicationThe

			 rule promulgated under subsection (a) shall apply to transactions occurring on

			 or after October 1, 2009.

			(h)Rule of

			 constructionNothing in this section shall be construed as

			 effecting the application of classification methodologies or codes, such as the

			 Current Procedural Terminology (CPT) as maintained and distributed by the

			 American Medical Association and the Healthcare Common Procedure Coding System

			 (HCPCS) as maintained and distributed by the Department of Health and Human

			 Services, other than under the International Statistical Classification of

			 Disease and Related Health Problems.

			

